                Case 21-10137-VFP                      Doc 22
                                   Filed 04/12/21 Entered 04/12/21 16:46:25                                       Desc Main
                                   Document     Page 1 of 1
        UNITED STATES BANKRUPTCY COURT
        DISTRICT OF NEW JERSEY
        Caption in Compliance with D.N.J. LBR 9004-1(b)
        Denise Carlon Esquire
        KML Law Group, P.C.
        701 Market Street, Suite 5000
        Philadelphia, PA 19106
        Main Number: (609) 250-0700
        dcarlon@kmllawgroup.com
        Attorneys for BRAVO Residential Funding Trust 2021-B




                                                                                  Case No: 21-10137 VFP

                                                                                  Chapter: 13

                                                                                  Judge: Vincent F. Papalia
        In Re:
        Ramon Torres

                                                      Debtor(s).


                                                                      NOTICE OF APPEARANCE

                         Please take notice that in accordance with Fed R. Bankr. P. 9010(b) the undersigned enters an
                  appearance in this case on behalf of BRAVO Residential Funding Trust 2021-B. Request is made that the
                  documents filed in this case and identified below be served on the undersigned at this address:

                  ADDRESS:

                  701 Market Street, Suite 5000
                  Philadelphia, PA 19106

                  DOCUMENTS:

                   All notices entered pursuant to Fed. R. Bankr. P. 2002.
                  All documents and pleadings of any nature.

                  Date: ${d:1:y:____________}
                        04/08/2021                                                /s/${s:1:y:______________________________}
                                                                                    Denise Carlon
                                                                                    08 Apr 2021, 17:04:16, EDT
                                                                                  KML Law Group, P.C.
                                                                                  701 Market Street, Suite 5000
                                                                                  Philadelphia, PA 19106
                                                                                  201-549-2363
                                                                                  FAX: (609) 385-2214
                                                                                  Attorney for Creditor




                                                                                                                    new 8/1/15


Document ID: 1fb5e3bafce698d15c284f4845ad2f16f16b7e25289095ee28e2ad2a3738a8ad
